UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6226


CEDEAL T. HARPER,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cv-00653)


Submitted:   May 30, 2013                    Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedeal T. Harper, Appellant Pro Se.   Robert David Goldberg,
Assistant Attorney General, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cedeal T. Harper seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice Harper’s 28 U.S.C. § 2254 (2006)

petition for failure to exhaust.                     The order is not appealable

unless    a    circuit       justice    or    judge     issues      a   certificate      of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by     demonstrating        that

reasonable       jurists       would    find        that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the   prisoner       must

demonstrate      both    that     the    dispositive            procedural   ruling      is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Harper has not made the requisite showing.                         Accordingly, we

deny Harper’s motion for a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions         are    adequately       presented    in    the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3